                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 ABRAHAM CRUZ,                          :

          Plaintiff                     :    CIVIL ACTION NO. 1:20-435

     v.                                 :         (JUDGE MANNION)

 FEDERAL COURT, et al.,                 :

      Defendants                        :


                                MEMORANDUM


I.        Background

          Plaintiff, Abraham Cruz, (“Cruz”), an inmate confined at the State

Correctional Institution, Dallas (“SCI-Dallas), Pennsylvania1, filed, pro se, the

above caption civil rights action on March 9, 2020, pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971), 28 U.S.C. §1331, as well as 42 U.S.C. §1983. (Doc. 1). Cruz


        Plaintiff was previously serving an 80-month prison sentence imposed
          1

by Judge Conner on August 18, 2015, after a jury convicted him of two
counts of threatening to assault and kill a United States Department of
Homeland Security Federal Agent in violation of 18 U.S.C. §115. See 1:11-
cr-242, M.D. Pa. on November 30, 2017, the Third Circuit affirmed his
judgment of sentence. (Doc. 185). Since the background of Cruz’s
underlying federal criminal case is stated in the Third Circuit’s Opinion, (Doc.
186-2), it is not repeated herein. Also, it appears that Cruz’s federal
conviction became final in March of 2018.
       Also since the pertinent background of Cruz’s instant civil rights case
is stated in Judge Schwab’s January 19, 2021 Amended Order screening his
original complaint, (Doc. 9), it is not fully repeated herein.
simultaneously filed an application to proceed in forma pauperis, which was

granted by the court on March 20, 2020. (Docs. 2 & 6). Cruz alleged

numerous violations of his constitutional rights by federal court personnel as

well as alleging violations of his rights regarding his state criminal conviction

and regarding the conditions at several state correctional institutions. Judge

Schwab screened Cruz’s complaint, in accordance with 28 U.S.C. §1915A,

detailed its many deficiencies, and found that it failed to state a claim upon

which relief may be granted. Thus, the judge dismissed Cruz’s complaint and

allowed him to file an amended complaint. (Doc. 9). Cruz was also

specifically instructed on how to conform his amended complaint, to the

pleading requirements of the Federal Rules of Civil Procedure, including

Rules 8, 10, and 20. (Doc. 8 at 14 n. 5).

      Despite Judge Schwab’s explanations as to the deficiencies in Cruz’s

original complaint and how it failed to state claims against several defendants

based, in part on immunity, and despite her instructions regarding how to file

a proper amended pleading, on April 7, 2021, Cruz filed his amended

complaint (incorrectly styled as “2nd Amended Complaint”), which contains

many of the same failures as his original complaint. (Doc. 17). Since Cruz

named Judge Schwab as one of his ten defendants in his amended

complaint, this case was re-assigned to the undersigned on June 22, 2021.


                                      -2-
      At this time, the court must screen Cruz’s amended complaint,

pursuant to 28 U.S.C. §1915(e)(2)(B) and 1915A, to determine whether it

should be dismissed as frivolous or malicious, for failure to state a claim upon

which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from suit. For the reasons set forth below, Cruz’s

amended complaint will be DISMISSED IN ITS ENTIRETY, without further

leave to file a further amended complaint.



II.   Factual Allegations

      The sprawling allegations of Cruz’s amended complaint will be

construed as true for purposes of this screening. However, the court will not

attempt to repeat herein or to summarize Cruz’s rambling allegations in his

16-page, single spaced, handwritten amended pleading since they are

disjointed, span a time period from August 2011 seemingly through the

present, cover venues inside and outside of the Middle District of

Pennsylvania, including Allegheny County, W.D. Pa., Philadelphia, E.D. Pa.,

and the Metropolitan Corrections Center (“MCC”) in Manhattan, S.D. N.Y.

Further, his allegations are in clear violation of Rules 8, 10, and 20, as his

initial pleading was. Cruz also appears to claim violations of his constitutional

rights which allegedly occurred at several state and federal prisons during


                                      -3-
his confinement in them over the years, including a Medical Corrections

Center in Philadelphia, MCC New York, a mental health hospital at FCI-

Butner, N.C., Adams County Prison, PA., Chambersburg County Prison,

PA., as well as SCI-Camp Hill, SCI-Houtzdale and SCI-Dallas, all in PA.

Moreover, his allegations are largely non-sensical, e.g., in August 2011, Cruz

was confined in Dauphin County Prison waiting for a preliminary hearing on

state charges and he alleges that he was assaulted by an inmate after a CO

gave him a razor, and then he was “visited by a psychiatrist … and a black

woman and an oriental fighter”, and that “[he] broke the push-ups record

(147), a pretty women (sic) witnessed it.” (Doc. 17 at para. 8).



III.     Standards

       A. Standard for Sua Sponte Dismissal

         Per the Prison Litigation Reform Act, Pub.L. No. 104–134, §§ 801–810,

110 Stat. 1321–66 to 1321–77 (Apr. 26, 1996) (“PLRA”), district courts must

review complaints in those civil actions in which a prisoner is proceeding in

forma pauperis, see 28 U.S.C. §1915(e)(2)(B), seeks redress against a

governmental employee or entity, see 28 U.S.C. §1915A(b), or brings a claim

with respect to prison conditions. See 42 U.S.C. §1997e. The PLRA directs

district courts to sua sponte dismiss any claim that is frivolous, is malicious,


                                      -4-
fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief.

      According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a

pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To survive sua

sponte screening for failure to state a claim, the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. Fowler

v. UPMS Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470,

483 n. 17 (3d Cir. 2012) (quoting Iqbal, 556 U.S. at 678). Moreover, while

pro se pleadings are liberally construed, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

      An action is “frivolous where it lacks an arguable basis in either law or

fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). Factual allegations are

“clearly baseless” if they are “fanciful,” “fantastic,” or “delusional,” Neitzke,

490 U.S. at 328, or where “the facts alleged rise to the level of the irrational


                                      -5-
or the wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 33 (1992). “[A]

finding of factual frivolousness is appropriate when the facts alleged rise to

the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

      28 U.S.C. §1915’s failure to state a claim standard mirrors Rule

12(b)(6) of the Federal Rules of Civil Procedure, which authorizes the

dismissal of a complaint for “failure to state a claim upon which relief can be

granted.”2 Fed.R.Civ.P. Rule 12(b)(6). Rule 8 of the Federal Rules of Civil

Procedure provides that a pleading must set forth a claim for relief, which

contains a short and plain statement of the claim, showing that the pleader

is entitled to relief. The complaint must provide the defendant with fair notice

of the claim. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

issue in a motion to dismiss is whether the plaintiff should be entitled to offer

evidence to support the claim, not whether the plaintiff will ultimately prevail.

See Phillips v. Cnty. of Allegheny, 515 F. 3d 224, 232 (3d Cir. 2008) (the


      2
       “The legal standard for dismissing a complaint for failure to state a
claim pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) is the same as that for
dismissing a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).”
Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492
F. App’x 230, 232 (3d Cir. 2012) (per curiam) (discussing 28 U.S.C.
§1997e(c)(1)); Courteau v. United States, 287 F. App’x 159, 162 (3d Cir.
2008) (discussing 1915A(b).

                                      -6-
Rule 8 pleading standard “simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of the necessary element.”);

Nami v. Fauver, 82 F. 3d 63, 65 (3d Cir. 1996).

      The onus is on the plaintiff to provide a well-drafted complaint that

alleges factual support for his claims. “While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(alteration in original and internal citations omitted). The court need not

accept unsupported inferences, Cal. Pub. Employees Ret. Sys. v. The

Chubb Corp., 394 F.3d 126, 143 (3d Cir. 2004), nor legal conclusions cast

as factual allegations, Twombly, 550 U.S. at 556. Legal conclusions without

factual support are not entitled to the assumption of truth. See Ashcroft v.

Iqbal, 556 U.S. 662, 677-679 (2009) (“Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not” satisfy

the requirements of Rule 8).

      Once the court winnows the conclusory allegations from those

allegations supported by fact, which it accepts as true, the court must engage

in a commonsense review of the claim to determine whether it is plausible.


                                     -7-
This is a context-specific task, for which the court should be guided by its

judicial experience. The court must dismiss the complaint if it fails to allege

enough facts “to state a claim to relief that is plausible on its face.” Iqbal, 556

U.S. at 677 (quoting Twombly, 550 U.S. at 570). A “claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 677. Lastly, a pro se complaint is held to “less

stringent standards than formal pleadings drafted by lawyers” and can only

be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).



   B. Bivens

      “To state a claim under Bivens, plaintiff must allege that he was

deprived of a federal right by a person who was acting under color of federal

law.” Donahue v. FBI Scranton Office, 2013 WL 3944191, at *8 (M.D. Pa.

July 30, 2013) (citing Young v. Keohane, 803 F. Supp. 1185, 1199 (M.D. Pa.

1992)).




                                       -8-
   C. Section 1983 Actions

   A plaintiff may have a cause of action under 42 U.S.C. §1983 for certain

violations of his constitutional rights. Thus, to state a claim for relief under

§1983, a plaintiff must allege, first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state

law. See Harvey v. Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir.

2011) (citations omitted); see also West v. Atkins, 487 U.S. 42, 48 (1988).



   IV.     Discussion

         Cruz lists ten defendants in his amended complaint, including “Federal

Court” and “Federal Court Employees” and, unnamed and named federal

judges, such as Judges Conner and Schwab of this court. Cruz also lists as

defendants unnamed “Bailiffs” and “Directors” of the M.D. Pa. courthouse, of

the W.D. Pa. courthouse, and the Allegheny County Courthouse.

Additionally, Cruz names Allegheny County Court of Common Pleas Judge

Daniel Cashman as a defendant as well as Warden Suzanne Hastings at

MCC N.Y., and Dr. William J. Ryan, a psychiatrist at MCC N.Y. Cruz further

names Federal Agent William Ryan seemingly regarding his federal criminal


                                       -9-
prosecution in criminal case number 11-cr-242, M.D. Pa., and his now final

conviction for threatening to assault and kill a United States Department of

Homeland Security Federal Agent in violation of 18 U.S.C. §115. As

mentioned, Cruz’s difficult to decipher allegations and claims seeming relate,

in part, to the state and federal judges who presided over his criminal cases

in their respective courts, as well as the so-called “Directors” of the

respective courthouses, and the unnamed Federal Court personnel,

including state and federal “Bailiffs”, whom Cruz alleges “supervise and can

arrest judges.” He also names prison personnel and complains about

conditions at several state and county correctional institutions which

allegedly occurred many years ago.

      Much like his original complaint, there are several reasons why Cruz’s

amended complaint must be dismissed, such as the failure to properly state

his claims in conformance with Rules 8 and 10, despite being previously

instructed by the court of the pleading requirements, the impermissible

joinder of claims under Rule 20, the expired statute of limitations with respect

to all of his constitutional claims which occurred before March 9, 2018—two

years prior to the date Cruz signed his original complaint, the improper venue

regarding all of his claims that accrued in other districts, including his medical

malpractice claims against psychiatrists at MCC N.Y. and FCI Butner N.C.,


                                      - 10 -
and the absolute judicial immunity to which the defendant federal and state

judges are entitled with respect to the damages claims. Also, Cruz’s attempt

to challenge his conviction in his prior federal criminal case 11-cr-242 is

untimely since he has now completed serving his sentence imposed in that

case, and such a challenge cannot be raised in a civil rights action.

      First, Cruz’s damages claims against the individual state and federal

judges are barred by the doctrine of absolute judicial immunity since all of

their alleged unlawful conduct clearly related to actions they took within their

jurisdiction, such as Cruz’s claims against Judge Schwab based on her

Orders issued in this case. See Salley v. Sect. Pa. Dept. of Corrections, 565

Fed.Appx. 77, 81 (3d Cir. 2014). “A judge is immune from liability for all

actions taken in his judicial capacity, unless such action is taken in the

absence of all jurisdiction.” (citing Stump v. Sparkman, 435 U.S. 349, 356–

57, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978)). Further, a judge’s decisions in a

case are clearly judicial acts protected by judicial immunity. See Stankowski

v. Farley, 487 F.Supp.2d 541 (M.D. Pa. 2007).

      Second, the vast majority of Cruz’s claims are barred by the applicable

two-year statute of limitations for civil rights actions under Bivens and under

§1983, and must be dismissed with prejudice. See Salley, 565 Fed.Appx. at

81 (citing Kost v. Kozakiewicz, 1 F.3d 176, 190 (3d Cir.1993)). In actions


                                     - 11 -
pursuant to Bivens and §1983, federal courts apply the state’s statute of

limitations for personal injury. See Wallace v. Kato, 549 U.S. 384, 387 (2007)

(in section 1983 actions the court looks to the law of the state for the length

of the statute of limitations for personal-injury actions). In Pennsylvania, the

relevant statute of limitations is two years. Wooden v. Eisner, 143 Fed.Appx.

493, 494 (3d Cir. 2005). Additionally, the district court may sua sponte raise

the statute of limitations in screening a complaint so long as the statute of

limitations defect is apparent from the face of the complaint, as it is in this

case. Kontaxes v. Wagner, 2012 WL 6764500, at *3 (W.D. Pa. Nov. 23,

2012).

      Thus, the two-year statute of limitations applies to bar all of Cruz’s

claims arising before March 9, 2018.3

      Third, Cruz’s action against defendant “Federal Court” is barred by

sovereign immunity since it is essentially a Bivens action against an agency

of the United States. See FDIC v. Meyer, 510 U.S. 471, 483 (1994).

      Fourth, Cruz’s action against Federal Court employees, federal and

state court “Directors”, as well as “Bailiffs”, must also be dismissed. No doubt




      3Pursuant to the “prison mailbox rule,” the inmate’s complaint is
considered filed on the day that he delivered it to prison officials for mailing
to the district court. See Burns v. Morton, 134 F.3d 109, 113 (3d Cir. 1998).
Cruz signed his original complaint on March 9, 2020.
                                     - 12 -
that judicial immunity “may extend to professionals who assist courts in their

judicial function,” and court clerks and directors are also entitled to “absolute

quasi-judicial immunity from damages for civil rights violations when they

perform tasks that are an integral part of the judicial process.” Jarvis v.

D’Andrea, 2014 WL 4251605, at *8 (M.D. Pa. Aug. 27, 2014) (citing Hughes

v. Long, 242 F.3d 121 (3d Cir. 2001)); Ostrowski v. Killion, 2015 WL 5286622

(M.D. Pa. Sept. 10, 2015).

      Fifth, Cruz again fails to properly state the personal involvement of

each one of his defendants with respect to the alleged violations of his

constitutional rights as he was previously instructed he must do. (Doc. 9 at

12). Also, Cruz again impermissibly attempts to rely upon respondeat

superior as the basis of liability with respect to some of his defendants, such

as Warden Hastings of MCC N.Y. See Evancho v. Fisher, 423 F.3d 347, 353

(3d Cir. 2005); Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

      Finally, the remainder of the claims Cruz raises in his amended

complaint, which are basically unintelligible, will be dismissed with prejudice

based on futility due to his failure to properly state any cognizable claim, as

well as his continued violation of Rule 20 and his failure to comply with the

court’s directive to file an amended complaint that complied with Rules 8 and

10. See Salley, 565 Fed.Appx. at 81.


                                     - 13 -
      Rule 20(b) defines the limits of defendants that can be joined to a single

action when: “(A) any right to relief is asserted against [the defendants]

jointly, severally, or in the alternative with respect to or arising out of the

same transaction, occurrence, or series of transactions or occurrences; and

(B) any question of law or fact common to all defendants will arise in the

action.” Fed. R. Civ. P. 20(b). The requirements prescribed by Rule 20(a) are

to be liberally construed in the interest of convenience and judicial economy.

See Swan v. Ray, 293 F.3d 1252, 1253 (11th Cir. 2002). However, the policy

of liberal application of Rule 20 is not a license to join unrelated claims and

defendants in one lawsuit. See Pruden v. SCI Camp Hill, 252 Fed. Appx. 436

(3d Cir. 2007). Here, Cruz’s claims date back to August of 2011 and

seemingly span a decade and involve alleged incidents at several state and

federal correctional facilities located in various districts, including the

Eastern, the Middle, and the Western Districts of Pennsylvania, as well as

the Southern District of New York. As the court previously found, Cruz’s

alleged incidents over the past ten years are not sufficiently related and

cannot be properly joined in one action. The court also finds that no

amendment to the amended pleading would be able to cure the temporal

and geographic gaps between the claims Cruz raises in his amended

complaint. Moreover, Judge Schwab’s January 19, 2021 Order, (Doc. 9),


                                     - 14 -
clearly explained to Cruz the requirements of Rule 20, to which he responded

with an amended complaint containing more unrelated claims and more

defendants.

      Therefore the court finds that dismissing Cruz’s remaining unrelated

claims, with prejudice, to be appropriate, particularly since it would be futile

to allow Cruz to file a second amended pleading, as his claims are also

subject to dismissal for the other reasons detailed above. See Salley, 565

Fed.Appx. at 82 (citing Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002) (If a complaint is vulnerable to dismissal for failure to state a

claim, the district court must permit a curative amendment, unless an

amendment would be inequitable or futile.)).

      Accordingly, Cruz’s amended complaint will be dismissed in its entirety

as frivolous and for failure to state claims pursuant 28 U.S.C.

§1915(e)(2)(B)(i) and (ii) and 1915A(b)(1). Because it is not plausible that

Cruz will be able to articulate a claim against any defendant, as discussed,

he will not be given another opportunity to amend his claims and to file a

second amended complaint. See O’Dell v. United States Gov’t, 256 F. App’x

444 (3d Cir. 2007) (leave to amend is not appropriate since the plaintiff’s

claims appear to be “patently meritless and beyond all hope of redemption”).




                                     - 15 -
V.      Conclusion

            Based on the discussion above, the court will dismiss Cruz’s amended

complaint in its entirety, (Doc. 17), with prejudice, based on the many

reasons outlined above, including being time barred, defendants being

protected by various forms of immunity, and for failing to state claims upon

which relief may be granted pursuant 28 U.S.C. §1915(e)(2)(B)(i) and (ii) and

1915A(b)(1).

        A separate Order shall issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: June 29, 2021
20-435-01




                                        - 16 -
